


SECOND AMENDMENT TO THE
BENEFIT RESTORATION PENSION PLAN OF AVON PRODUCTS, INC.
AS AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2009
This SECOND AMENDMENT is made to the Benefit Restoration Pension Plan of Avon
Products, Inc. (the “Plan”), as it was amended and restated on January 1, 2009,
by AVON PRODUCTS, INC., a corporation duly organized and existing under the laws
of the State of New York (the “Company”).
INTRODUCTION
The Company wishes to amend the Plan to conform the Plan to the requirements of
the letter agreement between Sherilyn S. McCoy and Avon Products, Inc., dated
April 4, 2012 and to make certain other changes.
AMENDMENTS
NOW, THEREFORE, the Company hereby amends the Plan, effective as of April 23,
2012, as follows:
1.
By amending Section 1.5 in its entirety to read as follows:



“1.5 “Compensation Committee” shall mean the Compensation and Management
Development Committee of the Board of Directors of Avon Products, Inc.”
2.
By adding new Section 1.9, renumbering the rest of Section 1 of the Plan and
renumbering all cross-references in the Plan therein, such new Section 1.9 to
read as follows:



“1.9 “Letter Agreement” shall mean the letter agreement between Sherilyn S.
McCoy and Avon Products, Inc., dated April 4, 2012.”
3.
By amending Section 3.1(a)(vi) and (vii) in their entireties and adding new
clause (viii) to read as follows:



“(vi)    for any Member who is eligible only for the benefit referenced under
Section 1.2(b)(1) of the Retirement Plan, such Member received credit under the
Retirement Plan solely for retirement eligibility purposes (and not for age and
Credited Service, as defined in the Retirement Plan) for the number of months
for which such Member is eligible to receive severance payments, if any, under
the terms of the Severance Plan at the time of his Separation from Service,
provided that such number of months will not exceed twenty-four (24) months, and
further provided that such credit will be provided only to the extent that the
total of such Member's age and Credited Service does not exceed eighty-five
(85);





--------------------------------------------------------------------------------








(vii)    for any Member who receives benefits under the Change in Control
Policy, the Member received an additional two years of credit (for age, Credited
Service and Vesting Service, as applicable, as defined in the Retirement Plan,
solely for retirement eligibility purposes, applying such additional credits in
the same manner as (v) and (vi) are applied above to the relevant Member class),
provided that such period of additional years of credit will be provided only to
the extent that it does not cause the Member's age and Credited Service to
exceed eighty-five (85); and
(viii)    for any Member with a Letter Agreement: (w) the Member became a
participant in the Retirement Plan and the Plan hereunder on her Employment
Commencement Date (as defined in the Retirement Plan); (x) the Member received
“Basic Credits” in accordance with the Basic Credits table in the Retirement
Plan which are 2% greater than the percentages listed in such table for
Compensation earned above and below the Social Security Taxable Wage Base for
each month; (y) if the Member received benefits under the Change in Control
Policy, the Member received an additional three years of credit for age and
Vesting Service in lieu of the benefit under clause (vii) above; and (z) if the
Member suffered a Separation from Service for any reason before completing three
years of Vesting Service, the minimum Vesting Service requirements of the
Retirement Plan are disregarded. For clarity purposes, after such Member has
completed three years of Vesting Service, (z) will no longer apply.”


Except as specifically amended hereby, the Plan shall remain in full force and
effect as prior to this Second Amendment




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
on the date set forth below and effective as indicated above.
 
 
 
 
 
 
 
 
 
 
 
AVON PRODUCTS, INC.
 
 
 
 
 
 
 
By:
/s/ Gina Fitzsimons
 
 
 
Title:
VP, Global Compensation & Benefits
Date: September 19, 2012
 
 




